                                     THE L AW         O FFIC ES O F

                       FREDERICK K. BREWINGTO N

                                       Attorneys and Counselors at Law
                                  556 Peninsula Blvd., Hempstead, New York 11550
                         Phone: 516-489-6959  Fax: 516-489-6958  www.brewingtonlaw.com


           Frederick K. Brewington                                                     Oscar Holt III
           Cathryn Harris-Marchesi                                                      Of Counsel
           Tricia S. L indsay
           Albert D. Manuel, III




                                                                         April 21, 2020

VIA ELECTRONIC CASE FILING
Honorable Steven Tiscione
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201
                                             Re:   Besedin v. Nassau County et al.,
                                             Docket No.: CV-18-0819 (KAM) (ST)
Dear Judge Tiscione:

         As your records reflect, we are the attorneys representing the Plaintiff, Robert Besedin, Sr.,
in the above referenced matter. First, we hope that Your Honor, your staff and all connected are safe
and healthy. Second we write to sincerely apologize for missing a telephone conference with the
Court and Mr. Reissman yesterday. It most certainly was not our intent to miss that meeting and by
no means was any disrespect intended due to our failure. Unfortunately, the conference was not
properly calendared on the Outlook program I use. This failure on our part came about due to a
couple of errors that compounded the problems. First, the matter was not transferred from your
initial Order to my Outlook program. Second, when the Order was issued denying the Defendants
request for an adjournment, that Order was not double checked against our calendar, thus missing
the fact that we had assumed the date would pop up as it normally does. Finally, as I have expressed
to Mr. Reissman, the fine para-professional working on this matter with me unfortunately lost her
husband to the Coronavirus on Monday afternoon, his passing not only threw our office in a tailspin,
but as a result, she was not part of our normal calendar checking process for the following day.

        I have apologized to Mr. Reissman and his office, with whom we have a good and respectful
working relationship. We respectfully ask the Court to accept my earnest apology, as it was not our
intent to waste Your time or that of Mr. Reissman.
Honorable Steven Tiscione
April 21, 2020
Page 2

       As to status, our plan was for Mr. Besedin to be examined by the doctor designated by the
County. That appointment was set and then cancelled by the doctor with no new date being
provided for the examination to occur. We have provided authorizations and records on Mr. Besedin
and have also provided our settlement position to the Defendants. I will be in touch with Mr.
Ressiman to see what our options are and then advise the Court.



       Thank you for your consideration in this matter.

                                                    Respectfully submitted,
                                                     Frederick K. Brewington
                                                    FREDERICK K. BREWINGTON




FKB.rw
cc: Ralph Reissman, Esq. (By ECF)
